Citation Nr: 0328474	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right hip disorder, to include as secondary to service-
connected compartmental syndrome of the lower legs.

2.  Entitlement to service connection for a chronic acquired 
right knee disorder, to include as secondary to service-
connected compartmental syndrome of the lower legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for chronic acquired right 
hip and right knee disorders.

This matter was previously before the Board in February 2002, 
at which time it was remanded so that the veteran could be 
scheduled for a videoconference hearing.

In August 2003, the veteran provided oral testimony at a 
videoconference hearing over which the undersigned Veterans 
Law Judge presided, a transcript of which has been associated 
with the claims file.

During his hearing, and in the Appellant's Brief submitted by 
the veteran's representative in January 2002, it was asserted 
that the veteran's current right knee and right hip disorders 
are also secondary to his service-connected compartmental 
syndrome of the lower legs.  As such, the issues have been 
restated as set forth above.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.



A review of the veteran's service medical records reveals 
that in September 2002, he was treated for pain in the right 
knee.  A diagnostic impression of overuse was provided.  The 
service medical records also show that the veteran reported 
bilateral leg pain when running, and that he underwent a 
fasciotomy of each leg in 1994, the residuals for which he is 
currently service connected.

During his August 2003 videoconference hearing, the veteran 
testified that his right knee and right hip disorders were 
first manifested in service, but that since the disability 
resulting in his bilateral fasciotomy was more significant, 
it was given more attention by the examiners in service.  
Additionally, he asserted that his current right knee and 
right hip disorders are also secondary to his service-
connected compartmental syndrome of the lower legs and 
continue to be aggravated by them.

The Board concludes that, based on the history of a bilateral 
leg disability coupled with the veteran's testimony, the case 
must be remanded so that the veteran may be examined by an 
appropriate VA specialist, with the benefit of the entire 
claims folder to be considered in conjunction with the 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether the 
veteran has any chronic acquired 
disorder(s) of the right hip and/or knee, 
and if so, the nature, extent of 
severity, and etiology of any such 
disorder(s) found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have any chronic 
acquired disorder(s) of the right hip 
and/or right knee?

(b) If so, is it at least as likely as 
not that any such disorder (s) found on 
examination is/are related to service, or 
if pre-existing service, was/were 
aggravated thereby?

(c) If any right hip and/or knee 
disorder(s) are not determined to be 
related to service, the examiner must 
express an opinion as to whether any such 
disorder(s) is/are causally related to 
the service-connected compartmental 
syndrome of the lower legs.  

(d) If no such causal relationship is 
determined to exist, the examiner must 
express an opinion as to whether the 
service-connected compartmental syndrome 
of the lower extremities aggravates any 
right hip and/or knee disorder(s) found 
on examination.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(e) The baseline manifestations which are 
due to the effects of any chronic 
acquired right hip and/or knee 
disorder(s) found on examination;

(f) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
compartmental syndrome of the lower legs 
based on medical considerations; and



(g) The medical considerations supporting 
an opinion that increased manifestations 
of any right hip and/or knee disorder(s) 
is/are proximately due to the service-
connected compartmental syndrome of the 
lower legs.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
chronic acquired right hip and knee 
disorders, including as secondary to 
service-connected compartmental syndrome 
of the lower legs.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims for service connection.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


